

117 HR 4113 IH: Improving Credit Reporting for All Consumers Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4113IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Ms. Adams introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to fix the consumer report dispute process, to ban misleading and unfair consumer reporting practices, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Improving Credit Reporting for All Consumers Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Effective date.Sec. 4. Consumer Bureau rulemaking.Title I—Improvements to the dispute processSec. 101. Dispute procedures and disclosures relating to reinvestigations.Sec. 102. Consumer awareness of dispute rights.Sec. 103. Maintenance of records by furnishers.Sec. 104. Duties of furnishers relating to dispute procedures, notices, and disclosures.Sec. 105. Right to appeal disputes relating to reinvestigations and investigations.Sec. 106. Revised consumer reports.Sec. 107. Indication of dispute by consumers and use of disputed information.Sec. 108. Accuracy and completeness report duties for consumer reporting agencies and furnishers.Sec. 109. Inclusion of public record data sources in consumer reports.Sec. 110. Injunctive relief for victims.Title II—Prohibition on misleading and unfair consumer reporting practicesSec. 201. Prohibition on automatic renewals for promotional consumer reporting and credit scoring products and services.Sec. 202. Prohibition on misleading and deceptive marketing related to the provision of consumer reporting and credit scoring products and services.Sec. 203. Prohibition on excessive direct-to-consumer sales.Sec. 204. Fair access to consumer reporting and credit scoring disclosures for nonnative English speakers and the visually and hearing impaired.Sec. 205. Comparison shopping for loans without harm to credit standing.Sec. 206. Nationwide consumer reporting agencies registry.2.FindingsCongress finds the following:(1)General findings(A)Consumer reporting agencies (CRAs) are companies that collect, compile, and provide information about consumers in the form of consumer reports for certain permissible statutory purposes under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) (FCRA). The three largest CRAs in this country are Equifax, TransUnion, and Experian. These CRAs are referred to as nationwide CRAs and the reports that they prepare are commonly referred to as credit reports. Furnishers, such as creditors, lenders, and debt collection agencies, voluntarily submit information to CRAs about their accounts such as the total amount for each loan or credit limit for each credit card and the consumer’s payment history on these products. Reports also include identifying information about a consumer, such as their birthdate, previous mailing addresses, and current and previous employers.(B)In a December 2012 paper, Key Dimensions and Processes in the U.S. Credit Reporting System: A review for how the nation’s largest credit bureaus manage consumer data, the Bureau of Consumer Financial Protection (Consumer Bureau) noted that the three nationwide CRAs maintain credit files on approximately 200 million adults and receive information from about 10,000 furnishers. On a monthly basis, these furnishers provide information on over 1.3 billion consumer credit accounts or other trade lines.(C)The 10 largest institutions furnishing credit information to each of the nationwide CRAs account for more than half of all accounts reflected in consumers’ credit files.(D)Consumer reports play an increasingly important role in the lives of American consumers. Most creditors, for example, review these reports to make decisions about whether to extend credit to consumers and what terms and conditions to offer them. As such, information contained in these reports affects whether a person is able to get a private education loan to pay for college costs, to secure a mortgage loan to buy a home, or to obtain a credit card, as well as the terms and conditions under which consumer credit products or services are offered to them.(E)Credit reports are also increasingly used for many noncredit decisions, including by landlords to determine whether to rent an apartment to a prospective tenant and by employers to decide whether to hire potential job applicants or to offer a promotion to existing employees.(F)CRAs have a statutory obligation to verify independently the accuracy and completeness of information included on the reports that they provide.(G)The nationwide CRAs have failed to establish and follow reasonable procedures, as required by existing law, to establish the maximum level of accuracy of information contained on consumer reports. Given the repeated failures of these CRAs to comply with accuracy requirements on their own, legislation is intended to provide them with detailed guidance improving the accuracy and completeness of information contained in consumer reports, including procedures, policies, and practices that these CRAs should already be following to ensure full compliance with their existing obligations.(H)The presence of inaccurate or incomplete information on these reports can result in substantial financial and emotional harm to consumers. Credit reporting errors can lead to the loss of a new employment opportunity or a denial of a promotion in an existing job, stop someone from being able to access credit on favorable terms, prevent a person from obtaining rental housing, or even trigger mental distress.(I)Current industry practices impose an unfair burden of proof on consumers trying to fix errors on their reports.(J)Consumer reports containing inaccurate or incomplete credit information also undermine the ability of creditors and lenders to effectively and accurately underwrite and price credit.(K)Recognizing that credit reporting affects the lives of almost all consumers in this country and that the consequences of errors on a consumer report can be catastrophic for a consumer, the Consumer Bureau began accepting consumer complaints about credit reporting in October 2012.(L)As of February 2017, the Consumer Bureau has handled approximately 185,717 credit reporting complaints, making credit reporting consistently the third most-complained-about subject matter on which the Consumer Bureau accepts consumer complaints.(M)In the Monthly Complaint Report Volume 20, released in February 2017, the Consumer Bureau noted that 76 percent of credit reporting complaints involved incorrect information on reports, with consumers frequently expressing their frustrations about the burdensome and time-consuming process to disputing items.(N)Other common types of credit reporting complaints submitted to the Consumer Bureau related to the improper use of a report, trouble obtaining a report or credit score, CRAs’ investigations, and credit monitoring or identity protection.(O)In the summer 2015 Supervisory Highlights, the Consumer Bureau noted that one or more of the largest CRAs failed to adequately oversee furnishers to ensure that they were adhering to the CRA’s vetting policies and to establish proper procedures to verify public record information.(P)According to the fall 2016 Supervisory Highlights, Consumer Bureau examiners determined that one or more debt collectors never investigated indirect disputes that lacked detail or were not accompanied by attachments with relevant information from the consumer. Examiners also found that notifications sent to consumers about disputes considered frivolous failed to identify for the consumers the type of material that they could provide in order for the debt collector to complete the investigation of the disputed item.(Q)A February 2014 Consumer Bureau report titled Credit Reporting Complaint Snapshot found that consumers are confused about the extent to which the nationwide CRAs are required to provide them with validation and documentation of a debt that appears on their credit report.(R)As evidence that the current system lacks sufficient market incentives for CRAs to develop more robust procedures to increase the accuracy and completeness of information on credit reports, litigation discovery documented by the National Consumer Law Center (NCLC), as part of a January 2009 report titled, Automated Injustice: How a Mechanized Dispute System Frustrates Consumers Seeking to Fix Errors in Their Credit Reports, showed that at least two of the three largest CRAs use quota systems to force employees to process disputes hastily and without the opportunity for conducting meaningful investigations. At least one nationwide CRA only allowed dispute resolution staff five minutes to handle a consumer’s call. Furthermore, these CRAs were found to have awarded bonuses for meeting quotas and punished those who didn’t meet production numbers with probation.(S)Unlike most other business relationships, where consumers can register their satisfaction or unhappiness with a particular credit product or service simply by taking their business elsewhere, consumers have no say in whether their information is included in the CRAs databases and limited legal remedies to hold the CRAs accountable for inaccuracies or poor service.(T)Accordingly, despite the existing statutory mandate for CRAs to follow reasonable procedures to assure the maximum possible accuracy of the information whenever they prepare consumer reports, numerous studies, the high volume of consumer complaints submitted to the Consumer Bureau about incorrect information on consumer reports, and supervisory activities by the Consumer Bureau demonstrate that CRAs continue to skirt their obligations under the law.(2)Incorrect information on consumer reports(A)Consumers are entitled to dispute errors on their consumer reports with either the CRA, who issued the report, or directly with furnishers, who supplied the account information to the CRA, and request that mistakes be deleted or removed. Consumers, who believe an investigation has not correctly resolved their dispute, however, have few options, other than requesting that a statement about the dispute be included with their future reports.(B)CRAs have a statutory obligation under the FCRA to perform a reasonable investigation by conducting a substantive and searching inquiry when a consumer disputes an item on their report. In doing so, CRAs must conduct an independent review about the accuracy of any disputed item and cannot merely rely on a furnisher’s rubber-stamp verification of the integrity of the information they have provided to CRAs.(C)The Federal Trade Commission (FTC), in a Report to Congress Under Section 319 of the Fair and Accurate Credit Transactions Act of 2003 released in December 2012, found that 26 percent of survey participants identified at least one potentially material error on their consumer reports, and 13 percent experienced a change in their credit score once the error was fixed.(D)Consumer Bureau examiners have identified repeated deficiencies with the nationwide CRAs’ information collection. In the summer 2015 Supervisory Highlights released in June 2015, the Consumer Bureau noted continued weaknesses with CRAs’ methods and processes for assuring maximum possible accuracy in their reports. Examiners also found, with certain exceptions, no quality control policies and procedures in place to test consumer reports for accuracy.(E)In its Credit Reporting Complaint Snapshot released in February 2014, the Consumer Bureau found that consumers were uncertain about the depth and validity of the investigations performed about a disputed item. Consumers also expressed frustration that, even though they provided supporting materials that they believed demonstrated the inaccuracy of the information provided by furnishers, errors continued to remain on their reports.(F)In the winter 2015 Supervisory Highlights released in March 2015, the Consumer Bureau reported that one or more nationwide CRAs failed to adequately fulfill their dispute-handling obligations, including by not forwarding to furnishers all relevant information found in letters and supporting documents supplied by consumers when they submitted disputes failing to notify consumers that they had completed investigations, and not providing consumers with the results of the CRAs’ reviews about their disputes.(G)Consumer Bureau examiners also noted in the fall 2016 Supervisory Highlights released in October 2016 that one or more entities failed to provide adequate guidance and training to staff about how to differentiate FCRA disputes from general customer inquiries, complaints, or debt validation requests. Consumer Bureau supervisors also directed one or more entities to develop and implement reasonable procedures to ensure that direct and indirect disputes are appropriately logged, categorized, and resolved.(H)Consumers’ increasing frustration about the difficulties of trying to fix credit reporting errors, evidenced through the volume of consumer complaints related to errors submitted to the Consumer Bureau, are also echoed in another FTC study issued in January 2015. In the Report to Congress under Section 319 for the Fair and Accurate Credit Transactions Act of 2003, the FTC found that nearly 70 percent (84 people) of participants from a previous survey that had filed disputes with CRAs continued to believe that at least some of the disputed information remained inaccurate at the time of the follow-up survey. Despite these views, 50 percent (42 people) of the survey participants decided to just give up trying to fix the errors, with only 45 percent (38 people) of them planning to continue to try to resolve their disputes.(I)The consistently high volume of consumer complaints submitted to the Consumer Bureau about credit reporting errors, coupled with the largest CRAs’ repeated quality control weaknesses found by Consumer Bureau examiners, show that the nationwide CRAs have failed to establish and follow reasonable procedures to assure maximum accuracy of information and to conduct independent investigations of consumers’ disputes. These ongoing problems demonstrate the need for legislation to—(i)enhance obligations on furnishers to substantiate information and require furnishers to keep records for the same amount of time that adverse information about these accounts may appear on a person’s consumer report;(ii)eliminate CRAs’ discretion to determine the relevancy of materials provided by consumers to support their dispute claims by instead requiring them to pass all material onto furnishers and eliminating CRA’s discretion to deem some disputes frivolous or irrelevant when a consumer resubmits a claim that they believe has been inadequately resolved;(iii)enhance educational content on CRAs’ websites to improve consumers’ understanding of the dispute process and to make it easier for all consumers to initiate claims, including by providing these disclosures in other languages besides English; and(iv)create a new consumer right to appeal reviews by CRAs and furnishers of the initial disputes.(3)Injunctive relief(A)Despite the fact that the FCRA currently provides implicit authority for injunctive relief, consumers have been prevented from exercising this right. Legislation explicitly clarifying this right is intended to underscore congressional intent that injunctive relief should be viewed as a remedy available to consumers.(B)Myriad findings by the courts, regulators, consumers, and consumer advocates make clear that CRAs have failed to establish adequate standards for the accuracy and completeness of consumer reports, yet the nationwide CRAs have demonstrated little willingness to voluntarily retool their policies and procedures to fix the problems.(C)Providing courts with explicit authority to issue injunctive relief, by telling the CRAs to remedy unlawful practices and procedures, would further CRAs’ mandate under the FCRA to assure the maximum possible accuracy and completeness of information contained on credit reports.(D)Absent explicit authority to issue injunctions, history suggests that the nationwide CRAs are likely to continue conducting business as usual in treating any monetary settlements with individual consumers and fines imposed by State attorneys general and Federal regulators, simply as the cost of doing business.(4)Deceptive and misleading marketing practices(A)The Consumer Bureau’s February 2015 report titled Consumer Voices on Credit Reports and Scores found that some consumers did not obtain a copy of their consumer report due to concerns about security or of being trapped into purchasing unwanted products like an additional report or a credit monitoring service.(B)In January 2017, the Consumer Bureau fined TransUnion and Equifax for deceptively marketing credit scores for purchase by consumers as the same credit scores typically used by lenders to determine creditworthiness and for luring consumers into costly subscription services that were advertised as free or $1 that automatically charged recurring fees unless cancelled by consumers. The Consumer Bureau also found that Equifax was illegally advertising its products on webpages that consumers accessed through AnnualCreditReport.com before consumers obtained their free disclosures. Because of these troubling practices, TransUnion was ordered to pay $13.9 million in restitution to harmed consumers and a civil penalty of $3 million to the Consumer Bureau. Equifax was ordered to pay more than $3.7 million to affected consumers as well as a civil money penalty of $2.5 million to the Consumer Bureau. As part of the consent orders, the CRAs are also supposed to change the way that they sell their products to consumers. The CRAs must also obtain consumers’ express consent before enrolling them into subscription services as well as make it easer for consumers to cancel these programs.(C)The Consumer Bureau fined the other nationwide CRA—Experian—in March 2017 for deceiving consumers about the use of credit scores that it marketed and sold to consumers as credit scores that were used by lenders and for illegally advertising its products on web pages that consumers accessed through AnnualCreditReport.com before they obtained their free annual disclosures. Experian was ordered to pay more than $3.7 million in restitution to harmed consumers and a civil monetary penalty of $2.5 million to the Consumer Bureau.(D)The Consumer Bureau’s January and March 2017 consent orders with the three nationwide CRAs show that these CRAs have enticed consumers into purchasing products and services that they may not want or need, in some instances by advertising products or services free that automatically converted into an ongoing subscription service at the regular price unless cancelled by the consumer. Although these CRAs must now change their deceptive marketing practices, codifying these duties is an appropriate way to ensure that these companies never revert back to such misleading tactics.(E)Given the ubiquitous use of consumer reports in consumers’ lives and the fact that consumers’ participation in the credit reporting system is involuntary, CRAs should also prioritize providing consumers with the effective means to safeguard their personal and financial information and improve their credit standing, rather than seeking to exploit consumers’ concerns and confusion about credit reporting and scoring, to boost their companies’ profits.(F)Vulnerable consumers, who have legitimate concerns about the security of their personal and financial information, deserve clear, accurate, and transparent information about the credit reporting tools that may be available to them, such as fraud alerts and freezes.3.Effective dateThe amendments made by this Act shall take effect 2 years after the date of the enactment of this Act.4.Consumer Bureau rulemakingExcept as otherwise provided, not later than the end of the 2-year period beginning on the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue final rules to implement the amendments made by this Act.IImprovements to the dispute process101.Dispute procedures and disclosures relating to reinvestigations(a)In generalSection 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)) is amended to read as follows:(a)Reinvestigations of disputed information by a consumer reporting agency(1)Reinvestigations required(A)In generalSubject to subsection (f), if the completeness or accuracy of any item of information contained in a consumer’s file at a consumer reporting agency is disputed by the consumer and the consumer notifies the agency (either directly or indirectly through a reseller or an authorized third party) of such dispute, the agency shall, free of charge—(i)conduct a reasonable reinvestigation using the process described in paragraph (3) to determine whether the disputed information is inaccurate, incomplete, or cannot be verified;(ii)notify the consumer that a notation described in section 605(e) will be added to the consumer’s file until the reinvestigation has been completed and that such notation can be removed at the request of the consumer; and(iii)before the end of the 30-day period beginning on the date on which the consumer reporting agency receives the notice of the dispute from the consumer or the reseller—(I)record the current status of the disputed information; or(II)delete or modify the item in accordance with paragraph (3)(D).(B)Extension of period to reinvestigateExcept as provided in subparagraph (C), the 30-day period described in subparagraph (A) may be extended for period not to exceed 15 days if the consumer reporting agency receives additional information from the consumer or the reseller regarding the dispute after the date on which the consumer reporting agency notified any person who provided any item of information in dispute under paragraph (2)(A).(C)Limitations on extension of period to reinvestigateSubparagraph (B) shall not apply to any reinvestigation in which, during the 30-day period described in subparagraph (A), the disputed information is found to be inaccurate or incomplete, or the consumer reporting agency determines that the disputed information cannot be verified.(2)Prompt notice of dispute to furnisher of information; provision of information regarding dispute provided by the consumer or reseller(A)In generalBefore the end of the period of 5 business days beginning on the date on which a consumer reporting agency receives notice of a dispute from any consumer or reseller under paragraph (1)(A), the consumer reporting agency shall provide notification of the dispute to any person who provided any item of information in dispute, at the address and in the manner established with such person. The notice shall include all information, including substantiating documents, regarding the dispute that was submitted to the consumer reporting agency.(B)Provision of additional information regarding dispute after notification to the furnisher of informationIf a consumer reporting agency receives additional information regarding the dispute from the consumer or reseller after the agency provides the notification described under subparagraph (A) and before the end of the 30-day period described in paragraph (1)(A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to the person who provided the information in dispute.(3)Reasonable standards for consumer reporting agencies for conducting reinvestigations and resolving disputes submitted by consumers(A)In generalIn conducting a reinvestigation of disputed information, a consumer reporting agency shall, at a minimum—(i)maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to determine whether the disputed information is accurate, complete, or can be verified by the person who provided the information;(ii)ensure that all staff involved at any level of the reinvestigation process, including any individual with ultimate authority over determining whether the disputed information is inaccurate, incomplete, or cannot be verified, are located within the United States;(iii)verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained in the consumer’s file, and that such information is accurate and complete;(iv)verify that the consumer reporting agency has a record of the information being disputed; and(v)conduct a reasonable review that considers all information, including substantiating documents, provided by the consumer or reseller.(B)Consumer reportingThe consumer reporting agency shall not impose any limitation or otherwise impede the ability of a consumer to submit information about the disputed item.(C)Independent analysisThe reinvestigation conducted under subparagraph (A) shall be an independent analysis, separate from any investigation by a reseller or a person who provided the disputed information.(D)Deletion or modification of information contained in a consumer fileIf the disputed information is found to be inaccurate, incomplete, or cannot be verified, the dispute resolution staff of the consumer reporting agency shall have the direct authority to delete or modify such information in the consumer’s file, as appropriate, during the 30-day period described in paragraph (1)(A), shall promptly notify the consumer of the results of the reinvestigation as described in paragraph (4), and shall promptly notify any person who provided such information to the consumer reporting agency of the modification or deletion made to the consumer’s file.(4)Notice to consumer of results of reinvestigation(A)In generalNot later than 5 business days after the conclusion of a reinvestigation conducted under this subsection, the consumer reporting agency shall provide written notice to the consumer of the results of the reinvestigation by postal mail or, if authorized by the consumer for that purpose, by other means available to the agency.(B)Contents of notice to consumer of results of reinvestigationThe notice described in subparagraph (A) shall include—(i)a statement that the reinvestigation of the disputed information has been completed;(ii)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable, including a statement of the specific reasons supporting the determination;(iii)if information in the consumer’s file has been deleted or modified as a result of the reinvestigation—(I)a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file;(II)a statement identifying the specific information from the consumer’s file that was deleted or modified because such information was determined to be inaccurate, incomplete, or unverifiable by the consumer reporting agency;(III)a statement that the consumer has the right, free of charge, to obtain an additional consumer report and credit score or educational credit score (if applicable) within the 12-month period following the date of the conclusion of the reinvestigation, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational score (if applicable) under section 612; and(IV)a statement that the consumer has the right, free of charge, to request under subsection (d) that the consumer reporting agency furnish notifications of the consumer’s revised report;(iv)a description of the procedure used by the dispute resolution staff of the consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information who was contacted by the staff in connection with the determination;(v)a statement that the consumer has the right, free of charge, to add a narrative statement to the consumer’s file disputing the accuracy or completeness of the information, regardless of the results of the reinvestigation by the agency, and the process for submitting such a narrative pursuant to subsection (b);(vi)a copy of all information relating to the consumer that was used by the consumer reporting agency in carrying out the reinvestigation and relied upon as the basis for the determination about the accuracy and completeness of the disputed information;(vii)a statement that a consumer may, free of charge, challenge the results of the reinvestigation by appeal within 120 days after the date the notice of the results of the reinvestigation was provided to the consumer and the process for submitting an appeal;(viii)a statement informing the consumer that a notation described in section 605(e) will be added to the file of the consumer during the period in which the consumer appeals the results of a reinvestigation and that such notation can be removed at the request of the consumer; and(ix)any other information, as determined by the Bureau.(5)Requirements relating to reinsertion of previously deleted or modified material(A)Certification of new determination that item is accurate or completeA consumer reporting agency may not reinsert into a consumer’s file any information that was previously deleted or modified pursuant to paragraph (3)(D), unless the person who provided the information—(i)requests that the consumer reporting agency reinsert such information;(ii)submits a written certification that the information is accurate and complete; and(iii)provides a statement describing the specific reasons why the information should be inserted.(B)Notice to consumer before reinsertion can occurUpon receipt of a request for reinsertion of disputed information under subparagraph (A), the consumer reporting agency shall, not later than 5 business days before the consumer reporting agency reinserts the information into the consumer’s file, notify the consumer in writing of such request for reinsertion. Such notice shall include—(i)the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information to or contacted the consumer reporting agency in connection with the reinsertion;(ii)a copy of the information relating to the consumer, the certification that the information is accurate or complete, and the statement of the reasons supporting reinsertion provided by the person who provided the information to the consumer reporting agency under subparagraph (A);(iii)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this subparagraph was issued, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency that includes the reinserted information, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under section 612;(iv)a statement that the consumer may appeal the determination that the previously deleted or modified information is accurate or complete and a description of the procedure for the consumer to make such an appeal pursuant to subsection (h); and(v)a statement that the consumer has the right to add a narrative statement, free of charge, to the consumer’s file disputing the accuracy or completeness of the disputed information and a description of the process to add such a narrative statement pursuant to subsection (b).(6)Expedited dispute resolutionIf a consumer reporting agency determines that the information provided by the consumer is sufficient to substantiate that the item of information is inaccurate, incomplete, or cannot be verified by the person who furnished such information, and the consumer reporting agency deletes or modifies such information within 3 business days of receiving notice of the dispute, the consumer reporting agency shall be exempt from the requirements of paragraph (4), if the consumer reporting agency provides to the consumer—(A)prompt notice confirming the deletion or modification of the information from the consumer’s file in writing or by other means, if agreed to by the consumer when the information is disputed;(B)a statement of the consumer’s right to request that the consumer reporting agency furnish notifications of a revised consumer report pursuant to subsection (d);(C)not later than 5 business days after deleting or modifying the information, a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file; and(D)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this paragraph was sent to the consumer, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency, regardless of whether the consumer obtained or will obtain their free annual consumer report and credit score or educational score (if applicable) under section 612.(7)No excuse for failure to conduct reinvestigationA consumer reporting agency may not refuse to conduct a reinvestigation under this subsection because the agency determines that the dispute was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the dispute on the consumer’s behalf. If the consumer reporting agency refuses to reinvestigate a dispute for these reasons, it shall provide a clear and conspicuous notice to the consumer explaining the reasons for the refusal and describing the specific information the consumer is required to provide for the agency to conduct the reinvestigation..(b)Ensuring consumer reporting agencies furnish certain notifications without chargeSection 611(d) of the Fair Credit Reporting Act (15 U.S.C. 1681i(d)) is amended by inserting and without charge after request of the consumer.(c)Including specialty consumer reporting agencies in reports(1)In generalSection 611(e) of the Fair Credit Reporting Act (15 U.S.C. 1681i(e)) is amended by inserting or 603(x) after section 603(p) each place such term appears.(2)Technical amendmentParagraph (1) of such section (15 U.S.C. 1681i(e)(1)) is amended by striking The Commission and inserting The Bureau.(d)Conforming amendmentsSuch Act is further amended—(1)in section 605B(c)(2), by striking section 611(a)(5)(B) and inserting section 611(a)(5);(2)in section 611—(A)in subsection (c), by striking unless there is reasonable grounds to believe that it is frivolous or irrevelant,; and(B)in subsection (f)(3)—(i)in subparagraph (A), by striking paragraph (6), (7), or (8) of subsection (a) and inserting paragraph (4) or (5) of subsection (a); and(ii)in subparagraph (B), by striking in the manner required under paragraph (8)(A); and(3)in section 623(b)(1)(B), by striking relevant before information.(e)Global technical corrections to references to nationwide specialty consumer reporting agencySuch Act is further amended—(1)by striking section 603(w) and inserting section 603(x) each place such term appears; and(2)in section 612(a)(1)(A), by striking (w) and inserting (x).102.Consumer awareness of dispute rightsSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended by adding at the end the following new subsection:(i)Increased consumer awareness of dispute rights(1)In generalNot later than 180 days after the date of enactment of this subsection, each consumer reporting agency described under subsection (p) or (x) of section 603 shall—(A)establish an Internet website accessible to consumers; and(B)post on the home page of such website a hyperlink to a separate webpage established and maintained solely for the purpose of providing information to a consumer about how to dispute an item of information in the consumer report of the consumer.(2)Dispute webpage requirementsFor a consumer reporting agency described under subsection (p) or (x) of section 603, the separate dispute webpage described in paragraph (1)(B)—(A)may not include any type or form of marketing, advertising, information, or material associated with any products or services offered or sold to consumers;(B)shall clearly and conspicuously disclose a concise statement regarding how to file a dispute through the agency, free of charge, in the manner and format prescribed by the Bureau;(C)shall describe the types of documents that will be used by the agency in resolving the dispute, including the business name and mailing address to which a consumer may send such documents;(D)shall include a clear and concise explanation of and the process for using electronic or other means to submit such documents, free of charge, and without any character or data limitation imposed by the agency;(E)shall include a statement that the consumer may submit information, free of charge, that the consumer believes will assist the consumer reporting agency in determining the results of the reinvestigation of the dispute;(F)shall clearly and conspicuously disclose a statement describing the procedure likely to be used by the consumer reporting agency in carrying out a reinvestigation to determine the accuracy or completeness of the disputed item of information, including the time period in which the consumer will be notified of the results of the reinvestigation, and a statement that the agency may extend the reinvestigation period by an additional 15 days if the consumer submits additional information after a certain date; and(G)shall provide translations of all information on the webpage in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis, and in formats accessible to individuals with hearing or vision impairments..103.Maintenance of records by furnishersSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:(f)Duty of furnishers To maintain records of consumers(1)In generalA person who furnishes information to a consumer reporting agency relating to a consumer who has an account with that person shall maintain all information necessary to substantiate the accuracy and completeness of the information furnished, including any records establishing the liability and terms and conditions under which credit was extended to a consumer and any payment history with respect to such credit.(2)Retention periodRecords described under paragraph (1) shall be maintained until the information with respect to which the records relate may no longer be included in a consumer report pursuant to section 605.(3)Transfer of ownershipIf a person providing information to a consumer reporting agency is acquired by another person, or if another person acquires the right to repayment connected to such information, the acquiring person shall be subject to the requirements of this subsection with respect to such information to the same extent as the person who initially provided such information to the consumer reporting agency. The person selling or transferring the right to repayment shall provide the information described in paragraph (1) to the transferee or the acquirer..104.Duties of furnishers relating to dispute procedures, notices, and disclosures(a)Duty To provide accurate and complete informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended—(1)in the subsection heading, by inserting and complete after accurate;(2)in paragraph (1)—(A)by inserting or incomplete after inaccurate each place that term appears; and(B)in subparagraph (D), by inserting or completeness after accuracy; and(3)in paragraph (8)—(A)in subparagraph (A), by inserting and completeness after accuracy; and(B)in subparagraph (D), by inserting or completeness after accuracy.(b)Negative information notices to consumersSection 623(a)(7) (15 U.S.C. 1681s–2(a)(7)) of such Act is amended to read as follows:(7)Duty of furnishers to inform consumers about reporting negative information(A)General negative information warning notice to all consumers prior to furnishing such information(i)In generalAny person that regularly furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 about activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person shall provide a written general negative information warning notice to each such consumer before such person may furnish any negative information relating to such a consumer.(ii)ContentSuch notice shall—(I)be clear and conspicuous;(II)describe the types of activities that constitute negative information;(III)inform the consumer that the person may report negative information relating to any such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;(IV)state that the negative information may appear on a consumer report of the consumer for the periods described in section 605 and that during such periods, the negative information may adversely impact the consumer’s credit score;(V)state that in some limited circumstances, the negative information may result in other adverse actions, including a denial of a new job or a promotion from existing employment; and(VI)state that the consumer has right to—(aa)obtain a copy of their consumer report and credit score or educational score (if applicable), which in some instances can be obtained free of charge, from any consumer reporting agency to which negative information may be been sent; and(bb)dispute, free of charge, any errors on a consumer report relating to the consumer.(iii)Timing of noticeSuch person shall provide such notice to a consumer not later than 90 days before the date on which the person furnishes negative information relating to such consumer.(B)Specific negative information notice to a consumer(i)In generalAny person described in subparagraph (A) that has furnished negative information relating to activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person to a consumer reporting agency described in subsection (p) or (x) of section 603 shall send a written notice to each such consumer.(ii)ContentSuch notice shall—(I)be clear and conspicuous;(II)inform the consumer that the person has furnished negative information relating to such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;(III)identify any consumer reporting agency to which the negative information was furnished, including the name of the agency, mailing address, Internet website address, and toll-free telephone number; and(IV)include the statements described in subclauses (IV), (V), and (VI) of subparagraph (A)(ii).(iii)Time of noticeSuch person shall provide such notice to a consumer not later than 5 business days after the date on which the person furnished negative information relating to such consumer.(C)Notice effective for subsequent submissionsAfter providing the notice described in subparagraph (B), the person may submit additional negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 without providing additional notice to the consumer, unless another person acquires the right to repayment connected to the additional negative information. The acquiring person shall be subject to the requirements of this paragraph and shall be required to send consumers the written notices described in this paragraph, if applicable.(D)Non-traditional data furnishersAny person that furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 relating to any accounts of, or transactions associated with, a consumer by such person involving non-traditional data shall be subject to the requirements described in subparagraphs (A), (B), and (C).(E)Model notices(i)Duty of bureauNot later than 6 months after date of the enactment of this paragraph, the Bureau shall issue model forms for the notices described in subparagraphs (A) and (B) that a person may use to comply with the requirements of this paragraph.(ii)Use of model notice not requiredNo provision of this paragraph may be construed to require a person to use the model notices prescribed by the Bureau.(iii)Compliance using model noticesA person shall be deemed to be in compliance with the requirements of subparagraph (A)(ii) or (B)(ii) (as applicable) if the person uses the model notice prescribed by the Bureau.(F)Issuance of general negative warning notice without submitting negative informationNo provision of this paragraph may be construed to require a person described in subparagraph (A) or (D) to furnish negative information about a consumer to a consumer reporting agency described in subsection (p) or (x) of section 603.(G)Safe harborA person shall not be liable for failure to perform the duties required by this paragraph if the person reasonably believes that the person is prohibited, by law, from contacting the consumer.(H)Effective dateThe requirements of subparagraphs (A), (B), (C), and (D) shall not take effect until the date that is 6 months after the date of the issuance of model forms for notices under subparagraph (E).(I)DefinitionsIn this paragraph, the following definitions shall apply:(i)Negative informationThe term negative information means information concerning a consumer’s delinquencies, late payments, insolvency, or any form of default.(ii)Non-traditional dataThe term non-traditional data relates to telecommunications payments, utility payments, rent payments, remittances, wire transfers, and such other items as determined by the Bureau..(c)Duties of furnishers after receiving notice of dispute from a consumerSection 623(a)(8)(E) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(E)) is amended to read as follows:(E)Duties of furnishers after receiving notice of dispute from a consumerAfter receiving a notice of dispute from a consumer pursuant to subparagraph (D), the person that provided the information in dispute to a consumer reporting agency shall—(i)promptly provide to each consumer reporting agency to which the person furnished the disputed information the notice of dispute;(ii)review all information, including any substantiating documents, provided by the consumer about the disputed information and conduct an investigation, separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information;(iii)before the expiration of the period under section 611(a)(1) within which a consumer reporting agency would be required to complete its action if the consumer had elected to dispute the information under that section, complete an investigation of the disputed information pursuant to the standards described in subparagraph (G);(iv)notify the consumer, in writing, of the receipt of the dispute that includes—(I)a statement about any information additional to the information that the person is required to maintain under subsection (f) that would support the person’s ability to carry out an investigation to resolve the consumer’s dispute; and(II)a statement that the consumer reporting agency to which the disputed information was provided will include a notation described in section 605(e) in the consumer’s file until the investigation has been completed, and information about how a consumer may request that such notation is removed by the agency;(v)if the investigation determines the disputed information is inaccurate, incomplete, or unverifiable, promptly notify each consumer reporting agency to which the person furnished such information in accordance with paragraph (2); and(vi)notify the consumer of the results of the investigation, in writing, in accordance with subparagraph (H)..(d)Eliminating furnishers’ authority To dismiss disputes as frivolous or irrelevantSection 623(a)(8) of such Act (15 U.S.C. 1681s–2(a)(8)) is amended by striking subparagraph (F) and redesignating subparagraph (G) as subparagraph (F).(e)Additional dutiesSection 623(a)(8) of such Act (15 U.S.C. 1681s–2(a)(8)) is further amended by adding at the end the following new subparagraphs:(G)Reasonable standards for furnishers for conducting investigations and resolving disputes submitted by consumersIn any investigation conducted by a person who furnishes information to a consumer reporting agency of an item of information being disputed by a consumer, the person, at a minimum—(i)shall maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to conduct investigations;(ii)shall verify that the person has a record of the particular information being disputed, consistent with the requirements of subsection (f);(iii)shall verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on such records;(iv)shall conduct a reasonable review to determine whether the disputed information is accurate, complete, and can be verified that considers all the information, including any substantiating documents, provided by the consumer about the disputed information;(v)shall ensure that the investigation is an independent analysis that is separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information; and(vi)may not impose any limitations or otherwise impede the ability of a consumer to submit information, including any substantiating documents, about the disputed information.(H)Contents of the notice to the consumer about the results of the investigation by the furnisherThe notice of the results of the investigation described in subparagraph (E) shall include—(i)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable;(ii)a statement of the specific reasons supporting the results of the investigation;(iii)a description of the procedure used by the dispute resolution staff of the person who furnishes information to a consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who was contacted by the staff in connection with the determination;(iv)a copy of all information relating to the consumer that was used in carrying out the investigation and was the basis for any determination about the accuracy or completeness of the disputed information;(v)a statement that consumer will receive, free of charge, a copy of their consumer report and credit score or educational credit score (if applicable), from any consumer reporting agency to which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free consumer report and credit score or educational credit score (if applicable) in the 12-month period preceding receipt of the notice described in this subparagraph pursuant to section 612(a)(1);(vi)if the disputed information was found to be inaccurate, incomplete, or unverifiable, a statement that the consumer report of the consumer shall be revised to reflect the change to the consumer’s file as a result of the investigation;(vii)a statement that the consumer has the right to appeal the results of the investigation under paragraph (10), free of charge, within 120 days after the date of the notice of the results of the investigation was provided to the consumer and the process for submitting an appeal;(viii)a statement that the consumer may add a narrative statement, free of charge, to the consumer’s file held by the consumer reporting agency to which the information has been furnished disputing the accuracy or completeness of the information, regardless of the results of the investigation by the person, and the process for contacting any agency that received the consumer’s information from the person to submit a narrative statement;(ix)a statement informing the consumer that a notation described in section 605(e) will be added to the consumer’s file during the period in which the consumer appeals the results of an investigation and that such notation can be removed at the request of the consumer; and(x)a statement that the consumer has the right to request a copy of their consumer report and credit score or educational credit score (if applicable), free of charge, within the 12-month period following the date of the conclusion of the investigation from any consumer reporting agency in which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under this subparagraph or section 612(a)(1)..(f)Conforming amendmentSection 615(a)(4)(B) is amended—(1)by striking , under section 611, with a consumer reporting agency; and(2)by striking furnished by the agency and inserting to a consumer reporting agency under section 611 or to a person who furnished information to an agency under section 623.105.Right to appeal disputes relating to reinvestigations and investigations(a)Appeals of reinvestigations conducted by a consumer reporting agencySection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended—(1)in subsection (b), by inserting or if the consumer is unsatisfied with the results of an appeal conducted under subsection (h), after resolve the dispute,; and(2)by inserting after subsection (h) (as added by section 102) the following new subsection:(i)Consumer right To appeal results of a consumer reporting agency reinvestigation(1)In generalWithin 120 days after the date of receipt of the results of a reinvestigation conducted under subsection (a), a consumer (or authorized third party) may, free of charge, appeal the results of such reinvestigation by submitting a notice of appeal to the consumer reporting agency.(2)Notice of appeal(A)RequirementsA notice of appeal described in paragraph (1) may be submitted in writing, or through a toll-free telephone number or other electronic means established by the consumer reporting agency (including on the Internet website described in subsection (g)), and—(i)shall identify the information contained in the consumer’s file that is the subject of the appeal;(ii)shall describe the specific reasons for submitting the notice of appeal; and(iii)may provide any information the consumer believes is relevant to substantiate the validity of the dispute.(B)Consumer reporting agency notice to consumerUpon receipt of such notice of appeal, the consumer reporting agency shall promptly provide to the consumer a statement confirming the receipt of the consumer’s notice of appeal that shall include—(i)an approximate date on which the consumer’s appeal review will be completed;(ii)the process and procedures by which such review will be conducted; and(iii)an employee reference number or other employee identifier for each of the specific individuals designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.(3)Consumer reporting agency requirements upon receipt of notice of appeal(A)In generalNot later than 20 days after receiving a notice of appeal, the consumer reporting agency shall review the appeal. If the consumer reporting agency determines the information is inaccurate, incomplete, or cannot be verified, the consumer reporting agency shall delete or modify the item of information being disputed by the consumer from the file of the consumer before the end of the 20-day period beginning on the date on which the consumer reporting agency receives a notice of an appeal from the consumer.(B)Notice of appeal to furnisher; information regarding dispute provided by the consumer(i)In generalBefore the end of the period of 3 business days beginning on the date on which a consumer reporting agency receives a notice of appeal, the consumer reporting agency shall provide notice of the appeal, including all information relating to the specific appeal that the consumer reporting agency has received from the consumer, to any person who provided any information in dispute.(ii)Provision of additional information regarding the disputeIf the consumer reporting agency receives additional information from the consumer after the agency provides the notice required under clause (i) and before the end of the 20-day period described in subparagraph (A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to any person who provided the information in dispute and shall have an additional 10 business days to complete the appeal review.(C)Minimum standards for appeals employees(i)DesignationUpon receipt of a notice of appeal under paragraph (1), a consumer reporting agency shall designate one or more specific employees who—(I)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;(II)shall have direct authority to resolve the dispute that is the subject of the notice of appeal from the review stage to its completion;(III)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;(IV)shall be located within the United States;(V)may not have been involved in the reinvestigation conducted or terminated pursuant to subsection (a); and(VI)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.(ii)RequirementsSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—(I)conducting an independent analysis, separate from any investigation by a reseller or person who provided the disputed information, and separate from any prior reinvestigation conducted by the consumer reporting agency of the disputed information;(II)verifying that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on the consumer’s file;(III)analyzing the notice of appeal and all information, including any substantiating documents, provided by the consumer with the notice of appeal;(IV)evaluating the validity of any information submitted by any person that was used by the consumer reporting agency in the reinvestigation of the initial dispute;(V)verifying that the consumer reporting agency has a record of the information being disputed; and(VI)applying any additional factors or investigative processes, as specified by the Bureau.(D)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described under subparagraph (A) (or the 10-day extension period, as applicable) the consumer reporting agency shall provide the consumer with written notice of the results of the appeal by postal mail or, if requested by the consumer, by other means. The contents of such notice shall include—(i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;(ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;(iii)a consumer report that is based upon the consumer’s file as that file may have been revised as a result of the appeal;(iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable) of any person who provided information that was contacted in connection with such information, if reasonably available;(v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this subsection by submitting a statement directly to each consumer reporting agency that received the information;(vi)a description of the consumer’s rights pursuant to subsection (d) (relating to furnishing notifications to certain users of consumer reports); and(vii)any other information, as determined by the Bureau.(E)No excuse for failure to conduct appealA consumer reporting agency may not refuse to conduct a review of an appeal under this subsection because the agency determines that the notice of appeal was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the notice of appeal on the consumer’s behalf. If the consumer reporting agency refuses to conduct a review of the appeal for these reasons, it shall provide a clear and conspicuous written notice to the consumer explaining the reasons for the refusal and describing any information the consumer is required to provide for the agency to conduct a review of the appeal..(b)Appeals of investigations conducted by furnishers of informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended by adding at the end the following new paragraph:(10)Duty of furnishers of information upon notice of appeal of investigation(A)In generalWithin 120 days of the date of receipt of the results of an investigation conducted under paragraph (8)(E), a consumer may, free of charge, appeal such results by submitting a notice of appeal to the person who provided the information in the dispute to a consumer reporting agency (hereafter in this paragraph referred to as the furnisher).(B)Notice of appealA notice of appeal described in subparagraph (A) may be submitted in writing, through a toll-free telephone number, or by other electronic means established by the furnisher, and—(i)shall identify the information contained in the consumer’s file that is the subject of the appeal;(ii)shall describe the specific reasons for submitting the notice of appeal; and(iii)may include any information, including substantiating documents, the consumer believes is relevant to the appeal.(C)Furnisher actionsUpon receipt of such notice of appeal, the furnisher shall—(i)before the end of the period of 3 business days beginning on the date on which the furnisher receives the notice of appeal, notify each consumer reporting agency to which the person furnished such information a statement identifying the items of information that a consumer is appealing; and(ii)notify the consumer confirming the receipt of the consumer’s notice of appeal, including an approximate date when the consumer’s appeal will be completed, the process and procedures by which a review of the appeal will be conducted, and the specific individual designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.(D)Furnisher requirements upon receipt of notice of appealNot later than 20 days after receiving a notice of appeal, the furnisher shall determine whether the item of information being disputed by the consumer is inaccurate, incomplete, or cannot be verified, and shall notify the consumer reporting agency of the determination. If the furnisher cannot verify the accuracy or completeness of the disputed information, the furnisher shall, before the end of the 20-day period beginning on the date on which the furnisher receives notice of an appeal from the consumer, submit instructions to the consumer reporting agency that the item of information being disputed by the consumer should be deleted from the file of the consumer.(E)Minimum standards for appeals employeesUpon receipt of a notice of appeal under subparagraph (A), a furnisher shall designate one or more specific employees who—(i)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;(ii)shall have direct authority to resolve the dispute that is the subject of the notice of appeal on behalf of the furnisher from the review stage to its completion;(iii)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;(iv)may not have been involved in an investigation conducted pursuant to paragraph (8); and(v)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.(F)Requirements for appeals processSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—(i)conducting an independent analysis, separate from any reinvestigation by a reseller or consumer reporting agency, of the disputed information;(ii)verifying that the personally identifiable information related to the dispute is accurate and complete;(iii)analyzing the notice of appeal and all information, including substantiating documents, provided by the consumer with the notice of appeal;(iv)evaluating the validity of any information submitted by any person that was used by the furnisher in the initial investigation into the dispute;(v)verifying that the information being disputed relates to the consumer in whose file the information is located;(vi)verifying that the furnisher has a record of the information being disputed; and(vii)applying any additional factors or investigative processes, as specified by the Bureau.(G)Extension of review periodIf a consumer submits additional information related to the appeal after the period of 3 business days described in subparagraph (C)(i) and before the end of the 20-day period described in subparagraph (D), the furnisher shall have an additional 10 business days to complete the review of the appeal.(H)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described in subparagraph (D) (or the 10 business day extension described under subparagraph (G), as applicable) the furnisher shall provide the consumer with written notice of the results of the appeal by mail or, if requested by the consumer, by other means. The contents of such notice shall include—(i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;(ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;(iii)if the appeal results in any change to the consumer report, a notification that the consumer shall receive a copy, free of charge, of a revised consumer report (based upon the consumer’s file as that file was changed as a result of the appeal) and a credit score or educational credit score (if applicable) from each consumer reporting agency that had been furnished incorrect information;(iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable), of any person who provided information that was contacted in connection with such information, if reasonably available;(v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this paragraph by submitting a statement directly to each consumer reporting agency that received the information; and(vi)a notification that the consumer may request the furnisher to submit to each consumer reporting agency the consumer’s request to furnish notifications pursuant to section 611(d) (relating to furnishing notifications to certain users of consumer reports)..(c)Technical amendmentSection 623(a)(8)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(A)) is amended by striking reinvestigate and inserting investigate.(d)Conforming amendmentsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—(1)in subsection (c)—(A)by striking Commission and inserting Bureau each place that term appears;(B)in the subsection heading, by striking rights To obtain and dispute information in consumer reports and To obtain credit scores and inserting key consumer reporting rights; and(C)in paragraph (1)—(i)in the heading, by striking Commission and inserting Bureau;(ii)in subparagraph (B)—(I)in clause (ii), by striking a consumer report without charge under section 612 and inserting consumer reports and credit scores or educational credit scores (as applicable) without charge under subsections (f), (g), (i), or (j) or section 612;(II)in clause (iii), by inserting or section 623 after section 611;(III)by striking clauses (iv) and (vi);(IV)by inserting after clause (iii) the following new clause:(iv)the right of a consumer to appeal a determination of a reinvestigation conducted by a consumer reporting agency under section 611(h) or an investigation conducted by a furnisher of information under section 623(a)(10);; and(V)by adding at the end the following new clause:(vi)the method and circumstances under which consumers can obtain a 1-year fraud alert, 7-year fraud alert, active duty alert, or security freeze as described in section 605A through a consumer reporting agency described under section 603(p).;(iii)in subparagraph (C) (as amended by subparagraph (A)) by inserting and the Commission after Bureau; and(iv)by adding at the end the following new subparagraph:(D)Publication of summary rightsA consumer reporting agency described under subsection (p) or (x) of section 603 shall display in a clear and conspicuous manner, including on the Internet website of the consumer reporting agency, the summary of rights prepared by the Bureau under this paragraph.; and(2)in subsection (d), by inserting Bureau and the before Commission.106.Revised consumer reportsSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i), as amended by section 105(a)(2), is further amended by adding at the end the following new subsection:(j)Requirement To send revised consumer report to consumerUpon receiving a notice described in section 623(a)(8)(E)(iv), each consumer reporting agency shall send to the consumer a revised consumer report and credit score or education credit score (if applicable) based upon the consumer’s file as that file was changed as a result of the investigation..107.Indication of dispute by consumers and use of disputed informationSection 605(f) of the Fair Credit Reporting Act (15 U.S.C. 1681c(f)) is amended to read as follows:(f)Indication of dispute(1)In generalA consumer reporting agency shall include in any consumer report based on the consumer’s file a notation identifying any item of information that is currently in dispute by the consumer if—(A)a consumer disputes the completeness or accuracy of any item of information contained in a consumer’s file pursuant to section 611(a)(1);(B)a consumer files with a consumer reporting agency an appeal of a reinvestigation pursuant to section 611(i); or(C)the consumer reporting agency is notified by a person that furnished any items of information that are currently in dispute by the consumer that—(i)a consumer disputes the completeness or accuracy of any information furnished by a person to any consumer reporting agency pursuant to paragraph (3) or (8) of section 623(a); or(ii)a consumer submits a notice of appeal under section 623(a)(10).(2)Opt outA consumer may submit a request to a consumer reporting agency or a person who furnished the information in dispute, as applicable, to have the notation described in paragraph (1) omitted from the consumer report. Upon receipt of such a request—(A)by a consumer reporting agency, such agency shall remove the notation within 1 business day; and(B)by a person who furnished the information in dispute, such person shall submit such request to each consumer reporting agency to which the person furnished such information within 1 business day and such agency shall remove the notation within 1 business day of receipt of such request..108.Accuracy and completeness report duties for consumer reporting agencies and furnishersSection 607(b) of the Fair Credit Reporting Act (15 U.S.C. 1681e) is amended to read as follows:(b)Accuracy and completeness of report(1)In generalIn preparing a consumer report, a consumer reporting agency shall maintain reasonable procedures to ensure maximum possible accuracy and completeness of the information concerning the individual to whom the consumer report relates.(2)Bureau rule to assure maximum possible accuracy and completeness with credit reporting practices(A)RuleNot later than 18 months after the date of enactment of this subsection, the Bureau shall issue a final rule establishing the procedures described in paragraph (1).(B)RequirementsIn formulating the rule required under subparagraph (A), the Bureau shall—(i)develop standards for matching the personally identifiable information included in the consumer’s file with the personally identifiable information furnished by the person who provided the information to the consumer reporting agency (hereafter in this subsection referred to as the furnisher), including the full name of a consumer, the date of birth of a consumer, the full social security number of a consumer, and any other information that the Bureau determines would aid in assuring maximum possible accuracy and completeness of such consumer reports;(ii)establish processes for a consumer reporting agency to monitor the integrity of the data provided by furnishers and the compliance of furnishers with the requirements of this title;(iii)establish processes for a consumer reporting agency to regularly reconcile data relating to accounts in collection, including those that have not been paid in full, by specifying the circumstances under which the consumer reporting agency shall remove or suppress negative or adverse information from a consumer’s file that has not been updated by a furnisher who is also a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act) within the time period established by the Bureau;(iv)establish procedures to require each consumer reporting agency to review and monitor the quality of information received from any source, including information from public records, by regularly and on an ongoing basis comparing the information received to the information available from the original source and ensuring that the information received is the most current information;(v)develop standards and procedures for consumer reporting agencies to identify furnishers that repeatedly fail to provide accurate and complete information, to take corrective action against such furnishers, and to reject information submitted by such furnishers;(vi)develop standards and procedures for consumer reporting agencies to adopt regarding collection of public record data, including standards and procedures to consider the ultimate data source, how the public record information is filed and its availability and accessibility, and whether information relating to the satisfaction of judgments or other updates to the public record are available on a reasonably timely basis from a particular source; and(vii)establish any other factors, procedures, or processes determined by the Bureau to be necessary to assist consumer reporting agencies in achieving maximum possible accuracy and completeness of the information in consumer reports.(3)Corrective action for furnishers that repeatedly furnish inaccurate or incomplete informationUpon identifying a furnisher that repeatedly fails to furnish accurate, complete, or verifiable information to consumer reporting agencies, the Bureau shall—(A)ensure the prompt removal of any adverse information relating to a consumer’s accounts submitted by such furnisher; and(B)take corrective action, which may include—(i)mandatory revised training and training materials for the staff of the furnisher regarding the furnishing of accurate and complete information;(ii)sharing industry best practices and procedures regarding accuracy and completeness; or(iii)temporarily prohibiting a furnisher from providing information to a consumer reporting agency..109.Inclusion of public record data sources in consumer reportsSection 605(d) of the Fair Credit Reporting Act (15 U.S.C. 1681c(d)) is amended by adding at the end the following:(3)Public record data sourceAny consumer reporting agency that furnishes a consumer report that contains public record data shall also include in such report the source from which that data was obtained, including the particular court, if any, and the date that the data was initially reported or publicized..110.Injunctive relief for victims(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section 616—(A)in subsection (a), by amending the subsection heading to read as follows: Damages;(B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(C)by inserting after subsection (b) the following new subsection:(c)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party.; and(2)in section 617—(A)in subsection (a), by amending the subsection heading to read as follows: Damages;(B)by redesignating subsection (b) as subsection (c); and(C)by inserting after subsection (a) the following new subsection:(b)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party..(b)Enforcement by Federal Trade CommissionSection 621(a)(2)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s(a)(2)(A)) is amended—(1)by amending the subparagraph heading to read as follows: Negligent, willful, or knowing violations; and(2)by inserting negligent, willful, or before knowing.IIProhibition on misleading and unfair consumer reporting practices201.Prohibition on automatic renewals for promotional consumer reporting and credit scoring products and servicesThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)by adding at the end the following new section:630.Promotional periods(a)Termination noticeWith respect to any product or service related to a consumer report or a credit score that is provided to a consumer under promotional terms, the seller or provider of such product or service shall provide clear and conspicuous notice to the consumer within a reasonable period of time before the promotional period ends.(b)Opt-InWith respect to any such product or service, the seller or provider may not continue to sell or provide such product or service to the consumer after the end of the promotional period unless the consumer specifically agrees at the end of the promotional period to continue receiving the product or service.; and(2)in the table of contents for such Act, by inserting after the item relating to section 629 the following new item:630. Promotional periods..202.Prohibition on misleading and deceptive marketing related to the provision of consumer reporting and credit scoring products and servicesSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking request, except and all that follows through consumer to whom and inserting request, unless the consumer to whom;(ii)by striking disclosure; and and inserting disclosure.; and(iii)by striking subparagraph (B); and(B)in paragraph (6), by inserting or educational credit score (if applicable) under subsection (f) or section 612 before the period at the end; and(2)by adding at the end the following new subsection:(h)Disclosures on products and servicesThe Bureau, in consultation with the Federal Trade Commission, shall issue regulations within 18 months of the date of the enactment of this subsection requiring each consumer reporting agency and reseller to clearly and conspicuously disclose all material terms and conditions, including any fee and pricing information associated with any products or services offered, advertised, marketed, or sold to consumers by the agency or reseller. Such disclosures shall be made in all forms of communication to consumers and displayed prominently on the agency or reseller’s website and all other locations where products or services are offered, advertised, marketed, or sold to consumers..203.Prohibition on excessive direct-to-consumer salesThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 201, is further amended—(1)by adding at the end the following new section:631.Fair and reasonable fees for products and servicesThe Bureau may, with respect to any product or service offered by a consumer reporting agency to a consumer, set a fair and reasonable maximum fee that may be charged for such product or service, except where such maximum fee is otherwise provided under this title.; and(2)in the table of contents for such Act, as amended by section 201, by adding at the end the following new item:631. Fair and reasonable fees for products and services..204.Fair access to consumer reporting and credit scoring disclosures for nonnative English speakers and the visually and hearing impairedThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 203, is further amended—(1)by adding at the end the following new section:632.Fair access to information for nonnative English speakers and the visually and hearing impaired(a)In generalNot later than 180 days after the date of the enactment of this section, the Bureau shall issue a rule to require consumer reporting agencies and persons who furnish information to consumer reporting agencies under this title, to the maximum extent reasonably practicable—(1)to provide any information, disclosures, or other communication with consumers—(A)in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis; and(B)in formats accessible to individuals with hearing or vision impairments; and(2)to ensure that—(A)customer service representatives, including employees assigned to handle disputes or appeals under sections 611 and 623, who are available to assist consumers are highly familiar with the requirements of this title;(B)such representatives are available during regular business hours and outside of regular business hours, including evenings and weekends; and(C)at least one among such representatives is fluent in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis.(b)Bureau consultationThe Bureau shall consult with advocates for civil rights, consumer groups, community groups, and organizations that serve traditionally underserved communities and populations in issuing the rule described in subsection (a).; and(2)in the table of contents for such Act, as amended by section 203, by adding at the end the following new item:632. Fair access to information for nonnative English speakers and the visually and hearing impaired..205.Comparison shopping for loans without harm to credit standingSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following new subsection:(i)Encouraging consumers To comparison shop for loans by treating grouped enquiries of the same type within a reasonable period as a single enquiry(1)In generalWith respect to multiple enquiries of the same type made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, any credit scoring model shall treat such enquiries as a single enquiry if the enquiries are made within a 120-day period.(2)Definition of enquiries of the same typeWith respect to multiple enquiries made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, such enquiries are of the same type if the consumer reporting agency has reason to believe that the enquiries are all made for the purpose of determining the consumer’s creditworthiness for an extension of credit described in one of the following:(A)Any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in section 103(w) of the Truth in Lending Act), including a loan in which the proceeds will be used for—(i)a manufactured home (as defined in section 603 of the Housing and Community Development Act of 1974 (42 U.S.C. 5402));(ii)any installment sales contract, land contract, or contract for deed on a residential property; or(iii)a reverse mortgage transaction (as defined in section 103 of the Truth in Lending Act).(B)A motor vehicle loan or lease (as described in section 609(j)).(C)A private education loan.(D)Any other consumer financial product or service, as determined by the Bureau..206.Nationwide consumer reporting agencies registryThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 204, is further amended—(1)by adding at the end the following new section:633.Nationwide consumer reporting agencies registry(a)In generalNot later than 1 year after the date of enactment of this section, the Bureau shall establish and maintain a publicly accessible registry of consumer reporting agencies described in subsection (p) or (x) of section 603 (and any other agencies the Bureau determines provide similar services to such consumer reporting agencies) that includes current contact information of each such agency, including the Internet website address of the Internet website described under section 611(h), and information on how consumers can obtain their consumer report, credit scores, or educational credit scores (as applicable) by toll-free telephone, postal mail, or electronic means.(b)Registry requirementsThe registry described in subsection (a) shall—(1)identify the largest agencies and the markets and demographics covered by such agencies; and(2)disclose, with respect to each agency, whether the agency is subject to the supervisory authority of the Bureau under this title.(c)Information updatesEach agency described under subsection (a) shall submit to the Bureau contact information for the registry, including any updates to such information. The Bureau shall—(1)independently verify information submitted by each agency; and(2)update the registry not less frequently than annually.; and(2)in the table of contents for such Act, as amended by section 204, by adding at the end the following new item:633. Nationwide consumer reporting agencies registry..